 FAIR LADY,INC.189Fair Lady,Inc.andService&Hospital Employees,InternationalUnion Local 150, AFL-CIO. Case30-CA-2403June 7, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn January 31, 1974, Administrative Law JudgeJohn P. Von Rohr issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptionsand a supporting brief, and Respondentfiled exceptions and a supporting brief and a brief inanswer to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asherein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Fair Lady, Inc., its officers, agents, successors, andassigns, shalltake the action set forth in saidrecommended Order, as herein modified:1.Insert the following as paragraph 2(a) andreletter the remaining paragraphs accordingly:"(a)OfferKarenWilson,VickiLore,DianeMahnke, and Dawn Deutsch immediate and fullreinstatement to their former positions or, if thosepositions no longer exist, to substantially equivalentpositionswithout prejudice to their seniority andother rights and privileges." 22.Substitute the following for relettered para-graph 2(d):"(d)Post at its Silver Spring, Southgate, andMayfair figure salons located in Milwaukee and at itsfigure salon in Madison, Wisconsin, copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Directorfor Region 30, after being duly signed by Respon-dent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.2There is evidence in the record that Respondent may have offeredreinstatement to some or all of the discharged employees.If and whenRespondent offered such reinstatement will be determined at the compli-ance stage.3 In view of the Administrative Law Judge's findings that Respondentdischarged employees in violation of Sec.8(a)(3) of the Act to discourageunion activities at all 4 of its locations and that the Charging Party'sorganizing campaign included all 4 of its locations,we do not adopt hisrecommendation that Respondent post notices only at the single locationwhere the violations occurred.In agreement with the Administrative Law Judge,Member Kennedywould order Respondent to post the attached notice only at the SilverSpring location where the unfair labor practice occurred.United MercantileIncorporated,204 NLRB No. 109.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discourage membership inService& Hospital Employees InternationalUnion Local 150, AFL-CIO, or in any otherunion, by discharging any employee because ofhisor her activities on behalf of that union.WE WILL NOT threaten our employees withdischarge, or with any other reprisals, for engag-ing in unionactivity.WE WILL NOT coercively interrogate our em-ployees concerning their union activities, sympa-thies, or membership.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to joinor assistthe above Union or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other protected concerted activities forthepurpose of collective bargaining or othermutual aid or protection, or to refrain from anyor all such activities.WE WILL make whole Karen Wilson, VickiLore, Diane Mahnke, and Dawn Deutsch for anyloss of pay they may have suffered by reason ofour discrimination against them.WE WILL offer Karen Wilson, Vicki Lore,211NLRB No. 22 190DECISIONSOF NATIONALLABOR RELATIONS BOARDDiane Mahnke, and Dawn Deutsch immediateand full reinstatement to their former positionsor, if those positions no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority and other rights and privileges.FAIR LADY, INC.(Employer)concedes, and I find, that it is engaged in commerce withinthe meaning of Section 2(5) of the Act.II.THE LABORORGANIZATION INVOLVEDService& Hospital Employees,InternationalUnionLocal 150,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.A.The IssuesDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice mustremain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard'sOffice,CommerceBuilding,Second Floor,744North Fourth Street, Milwaukee,Wisconsin53203, Telephone 414-224-3861.DECISIONSTATEMENT OF THE CASEJOHN P. voN ROHR, Administrative Law Judge: Upon acharge and an amended charge filed on July 16 andSeptember 28, 1973, respectively, the General Counsel oftheNational Labor Relations Board, by the RegionalDirector of the Region 30 (Milwaukee, Wisconsin), issueda complaint on October 9, 1973, against Fair Lady, Inc.,herein called the Respondent or the Company, allegingthat it had engaged in certain unfair labor practices withinthemeaning of Section 8(a)(1) and (3) of the Act. TheRespondent subsequently filed an answer denying theallegations of unlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held inMilwaukee,Wisconsin, on November 13, 14, and 15, 1973. Briefs werereceived from the General Counsel and the Respondent onDecember 18, 1973, and they have been carefully consid-ered.Upon the entire record in this case, and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent is a Wisconsin corporation with itsprincipal office located in Milwaukee, Wisconsin, where itis engagedin the operation of three figure salons located inMilwaukee,Wisconsin, and one located in Madison,Wisconsin. During the year preceding the hearing hereinRespondent realized gross revenued in excess of $500,000.During the same period it purchased goods in interstatecommerce valued at approximately $20,000 from sourceslocated outside the State of Wisconsin. The RespondentThe complaint alleges that Respondent violated Section8(a)(3) and (1) of the Act by discharging Karen Wilson onJuly 3, 1973, by discharging Vicki Lore, Diane Mahnke,and Dawn Deutsch on July 9, 1973, and by dischargingKatherine Jachowicz on July 11, 1973. Denying that thesedischarges were prompted by union activity, Respondentasserts that the terminations of the first four namedemployees were for cause. As to Jachowicz, Respondentdefends on the ground that she voluntarily resigned, andfurther, that she was a supervisor within the meaning of theAct. The complaint additionally alleges that Respondentengaged in certain other conduct independently violativeof Section 8(a)(1) of the Act.B.Background; The Organizational ActivityRespondent is engaged in the operation of four healthand figure salons, the patrons of which are exclusivelywomen. Three of thesalons arelocated in Milwaukee, thefourth in Madison, Wisconsin. At all times material heretothe personnel and operations of the Milwaukee clubs havebeen under the supervision of Richard J. Zurich, the areadirector.The alleged discriminatees in this proceeding, exceptingJachowicz whose supervisory status is at issue, were allemployed as instructresses at Respondent's Silver Springlocation inMilwaukee.The principal duties of theinstructresses,of whom there were approximately 10 at thislocation, were to give exercise and physical fitnessclassesto the patrons and to instruct them in the use of the variousexerciseequipment. They were also authorized, if theywished, to sell club memberships on a commission basis.Respondent also employed two masseuses at the SilverSpring location.In latter June 1973, the employees at the Silver Springclub discussed the possibilities of organizing a union. OnJune 28, Nancy Meyers, the manager of the Silver Springclub,and Katherine Jachowicz, the assistant manager,made various telephone calls to obtain information as tohow to proceed. On this date Meyer finally went to theoffice of a Teamsters local and returned to the club withunion authorization cards. She gave them to Jachowicz,however, stating that she had learned that as a supervisorshe could not take part in organizational activity. Jachow-icz thereupon signed up a number of the girls who werepresent. The following day, June 29, Jachowicz distributedcards at the two other Milwaukee locations, namely theMayfair facility and the Southgate facility. On the sameday she also drove to the club at Madison, Wisconsin,where she obtained four or five signatures and leftadditional cards to be signed. Karen Wilson, DawnDeutsch, Diane Mahnke, and Vicki Lore, all of whom are FAIR LADY, INC.191alleged discriminatees herein, signed cards on either June28 or 29.Jachowicz returned to the Teamsters office on June 30, aSaturday. At this time she was introduced to a representa-tive of Local 150, Service & Hospital Employees Interna-tional Union, the Charging Party herein, who advised herthat this labor organization was in a better position to servethe employees in the particular field in which they wereemployed. Obtaining new authorization cards from him,she returned to the Silver Spring club where Mahnke,Deutsch, and Lore signed Local 150 cards that same day.Jachowicz testified that on Sunday, June 1, she returned totheMayfair and Southgate locations and picked up thecards she had left there previously. She did not say whetherthe new cards were signed at either of these locations.Iwas puzzled as to the fact of what the people were indiscontent about because no one had mentionedanything to me, you know, about discontentment. Iasked both Joan and Diane into the office, and Ibelieve I mentioned something like I know that neitherone of you were involved in this union thing or one ofthe spearheads behind this union thing. All I want toknow is ... what's the grievances. At that point Joansaid they didn't know anything about it at all. DianeMahnke didn't say a word.[After reading his affidavit and further questioning] Isaid Nancy Meyers had something to do with startingthe union.C.Respondent Learns of the Union Activity: ItsReactionTheretoIt is to be noted, preliminarily, that a 2 1/2 yearemployee of Respondent, Tonya Tondu, replaced oneNancy Meyer as manager of the Silver Spring club onMonday, July 2. Just prior to this Tondu had beenmanager ofRespondent's Southgate club in Milwaukee.Zurich testified that this action was taken because he hadreceived complaints from prospective customers of theSilver Spring club that Meyer had made certain misrepre-sentationsto them; also that she permitted smoking in theclub, which was against the rule, and further because thepremises were not kept clean under her management. Inany event, and although it is alleged that Tondu participat-ed in the commission of certain unfair labor practices atissueherein, the General Counsel stated that he did notcontend that the transfer of Tondu to the Silver Springlocationwas designed particularly for the purpose ofthwarting the organizational campaign.'Zurich testified that he first learned of the union activityon Friday, June 29, at which time he received a telephonecall at his home from Ester Degnar, a masseuse thenemployed at the Silver Spring facility. Zurich, who worksout of his home but visits or calls each of the clubseveryday,2 testified that Degnar at this time informed himthat "the girls had a meeting the previous evening about aunion" and that "she [Degnar] felt that Nancy Meyer,Nancy Meyer's boyfriend and Kathy Jachowicz seemed tobe the people behind it." Tonya Tondu also concededlearning of union activity at the Silver Spring locationshortly before she was transferred there as manager. Shetestified that she received this information when NancyMeyer telephoned her and "said something about theUnion that they were going to get it in or something."After learning of the union activity, Zurich visited theSilver Spring club in the afternoon of Monday, July 2.Upon arrival he summoned instructresses Diane Mahnkeand Joan Klappa into one of the front offices. Concerningthis incident, Zurich testified as follows:IThe record does not disclose what subsequently happenedtoMeyer.Thus,after stating his reasons for replacing her as manager at Silver Spring,Zurich testified,"We felt it would be something thatwouldbe able to becleaned up if we were to send her to anotherclub." Thereis no indicationwhetherMeyer was in fact transferred or whether she was terminated.2Zurich has his mail sent to the Southgatelocation, whichis the largestConcerning the above conversation, DianeMahnketestified as follows:...we sat down and he [Zurich] said Nancy hadquit and do you know anything about her starting aunion ...and I said that she had nothing to do withstartinga union, that a bunch of us girls got togetherand we signed a bunch of cards. And Joan said shedidn't sign a card because her husband didn't want herto sign anything. And then Dick said they tried to starta union in Chicago and they fired all the girls and hireda new crew from Detroit. And then he gave us ourchecks and we went back to our jobs.Zurich denied tellingMahnke and Klappa that theemployees at the Chicago operation were fired, and werereplaced by a new crew from Detroit because they tried tostarta union. He testified that they could have beenpresent on another occasion when he "might have made astatementat the front desk . . . that in the event there wasa strike in Milwaukee, we would obviously have to call inpeople from Chicago and Detroit to run the clubs."Mahnke impressedme as an honestwitness and I credither entire testimony as quoted above. Moreover, ashereinafternoted,Zurichmadea similar statementconcerning the discharge of Chicago employees because oftheir union activities to Katherine Jachowicz.3D.The Discharge of Karen WilsonHired on May 22, 1973, Karen (Kim) Wilson wasemployed asan instructressat the Silver Spring facilityuntil she was discharged on July 3, 1973. She was nevercriticized or warned in any respect and appears to haveregarded as a satisfactory employee until the time of hertermination.Wilson signed a union authorization card on June 28. OnSunday, July 1, Wilson asked employee Joan Klappa tosign a union card. Wilson, who at this time had a daytimejob with another employer, told Klappa that she believedof Respondent's three facilities in Milwaukee.3As was well understoodby the employees,Zurich's reference to theChicago operation was in reference to Respondent's parent organization,the Health and Tennis Corporationof America. This company,which ownsa majorityof the stock in RespondentFair Lady,Inc., owns and operatessimilar clubsin Chicago,Illinois. 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDin unions and that she held the position of union stewardon her daytime job. Significantly, Ester Degnar, themasseusewho admittedly reported union activity toZurich, was present in the office with Wilson and Klappawhile this conversation was taking place, and in factparticipated in it.Itwill be recalled that Tonya Tondu reported to theSilver Spring club for the first time on Monday, July 2, atwhich time she took over as manager. Wilson, who workedthe evening hours from 5 p.m. to 10 p.m., testified that atthe end of the evening as she was putting on her coat Tonducalled her to the office. She followed Tondu to the officeand stood in the doorway as Tondu began to talk. Seatedinside the office at this time was Ellen Harder, the assistantmanager of the Southgate club who had come over toSilverSpring that evening.Wilson testified that thefollowing thereupon ensued:Tonya asked me what I knew and what my involve-ment in the union was.So I told her I didn't know toomuch about it. And she asked me what about the cardsgoing around.I told her I hadn't signed one. But I had.And she said, well, Dick [Zurich ] had told her thatKathy, Nancy and I had started it, and that she heard Iwas a unionsteward. And I told her, no, it was myother job . . . and she said Dick has instructed her tofireme.So I said, okay. And I didn't say no morebecause there wasn'tanything to say. But I went out tothe other room and I took a timecard because I hadworked Monday and Tuesday and I was going to fill itout. ButI decided what's the difference, and I tore it upand threw it in the waste basket, then left.The explanation given by Respondent witnesses forWilson's discharge is utterly confusing, is replete withinconsistencies,and came into the record on a disjointedand fragmentary basis. As best I can piece it together,Tondu in general terms related that Wilson "resented" heras a managerand that Wilson's appearance did not renderher suitable for the job. As to the latter, Tondu said thatWilson did not keep herself properly groomed and that shehad tattoos on her legs. At no time, however, did she everspeak to Wilson about these alleged deficiencies .4 Tondufurther testified that on the evening of July 3 a customercomplained that Wilson was not helping her, that she was"just standing there." Although Tondu indicated that thecustomer reported this directly to her, Ellen Hardertestified that it was she who received a complaint aboutWilson and that about 8 p.m. she reported to Tondu "whatthe member had mentioned to me about the instructresseson the floor and that she hadn't been measurea in, like, 34At onepoint,in answer to general questionsand without being specific,Tondu testified that she toldallof the girlsthat they would be "betterinstructressesifthey improved their attitudealong with theirappearance.."However, not only do I question the reliability of thisgeneralizedtestimony,but Icredit the testimony of Wilson that she hadnever beenspoken to by Tondu concerning any of the above allegeddeficiencies.5Tondutestified, "I explainedto her that Mr Zurich had okayed it" [thedischarge ].6 Still elsewherein her testimony, Tondu stated that at this point, "Iasked the girls that were standingin the office what was this going on aboutthe Union "months and that theclassesweren't like, you know, theyused to be." In any event, Tondu testified that evening shecalled Zurich and told him she had received a complaintfrom a member, whereupon Zunch told her that she wasmanager and that she should do whatever she felt wasright.She testified that she then told Zurich that shewanted to fire Wilson and that "he said okay." Significant-ly, even Zurich did not corroborate this testimony. To thecontrary, Zurich testified that he spoke to Tondu later thatevening when he asked for the club breakdown and it wasat this time that Tondu advised him "that she had firedWilson and she mentioned the fact that she either wasn'tdoing the job or that they had taken off hours and werepaid for them."Changing her testimony several times as to who waspresent when she terminated Wilson, Tondu finally statedthatHarder was the only other person there at the time.From the confusing testimony which Tondu gave concern-ing the conversation which then took place, it appears that,according to her version, she simply told Wilson that shewas discharging her because Zurich had instructed that shetake this action.5When queried as to the nature ofWilson's response, Tondu testified, "She didn't even standaround to ask, you know, she just walked out." Elsewhere,however, Tondu testified thatWilson asked if she wasbeing discharged, "for the union or something like that,"whereupon, she said, she "turned around to, I think, Ellenwas sitting there and I said what is this stuff going onabout the Union."6 Tondu denied asking Wilson if she hadsigned a union card or if she was a union steward.Turning to my conclusions, on the basis of the demeanorand forthrightness alone, I would credit the testimony ofWilson over Tondu concerning the discharge conversation.The inconsistencies and confusing testimony of Respon-dent witnesses concerning the circumstances of Wilson'sdischarge serve but to buttress this conclusion.? Moreover,I think it clear that the statements of Tondu during thisconversation, as reflected in Wilson's credited testimony,was tantamount to an admission by her that Wilson wasbeing discharged because of her union activities.8 Thus,other than to tell Wilson that she had been instructed byZunch to discharge her, Tondu gave Wilson no reason forthis abrupt termination but instead proceeded to ask herabout her involvement in the union activity. Apart from allthe foregoing, I am convinced that the reasons advancedby Respondent at the hearing for taking this precipitantactionwere afterthoughts and of a pretextual nature.Having worked with Wilson only 1 day prior to discharg-ing her, Tondu hardly could have formed any reasonableopinion as to her qualifications in so short a time. This isparticularly true since Wilson theretofore had never beenrHarder testified thatitwasWilson who brought up the Union byasking if she was being discharged becauseshe was involved in the UnionHarder alsotestified thatTondudid not ask Wilson if she signeda card or ifshewere a union stewardHowever,Harder, who testifiedthat theconversationwas "very short"did not mention anythingabout TondutellingWilson that Zurich had okayed or directedthe discharge, as didTondu. Harder didnot impress me as a reliableor trustworthywitness I donot credither testimonyconcerning this conversation.8 Indeed, Wilson'sactions immediately following thedischarge conver-sation (see the heretoforequoted testimonyof Wilson) demonstrate that thisalso was so understoodby Wilson. FAIR LADY, INC.193criticized and to all purposes had been regarded as asatisfactory employee. I also regard as highly unreliable theconfused and contradictory testimony of Tondu andHarder concerning any customer complaint against Wil-son.Even assuming that a customer did make somecomplaint, this was not mentioned to Wilson and I ampersuaded that any such incident was highly exaggeratedand was advanced as a pretext for her termination.In view of all the foregoing, and no less in the light ofRespondent's demonstrated hostility against the Union (asrelatedelsewhere herein), I conclude and find thatRespondent discharged KarenWilson in violation ofSection 8(a)(3) and (1) of the Act.9brought innew girls fromDetroit.He said that theywere going to be charging Nancy withembezzlement... so I asked him what he meant by that, and hewouldn't go into any details and wouldn't explain. Thatmade me rather angry. He asked if I had signed a unioncard and I told him I did. He said why didn't you cometo me first and I didn''t answer him. Ie asked me if Ihad anything to say, and I really didn't have anythingthat I wanted to say. And he said we are going to get tothe bottom of this and we have the means to do it.... He asked if I had been at the Mayfair [club] onthe Friday before and I said, yes, but that's all I said, Ididn't go into any more details.E.The Discharges of Diane Mahnke, Vicki Lore,and Dawn Deutsch1.Background to the terminationsThe heavy cleaning work at Respondent's facilities wasusually performed by a full-time maid. However, the maidemployed at the Silver Spring club quit her job on June 12,1973, and she had not been replaced by the time Tondureportedas manageron July 2. The record contains ampleevidence, as indeed the employees who testified conceded,that due to the absence of a maid, the cleanliness andhygienic conditions of this facility had deteriorated,particularly the shower, whirlpool, steam and sauna rooms.When Tondu arrived, she immediately assigned variouscleaning dutiesto the alleged discriminatees herein,as wellas to someother employees. For example, Diane Malinkeand Vicki Lore were assigned to scrub the steamroom,which they did on hands and knees for a good part of theday.Again, on July 5, Lore, Deutsch, and anotheremployee wereassignedby Tondu to scrub the floor.Although the duties of the instructresses as Silver Springhad previously included the performance of light cleaningwork, such as light vacuuming, straightening up, andoccasionally wet mopping the spa area, they never beforehad performed the heavy type cleaning work such as thatassignedto them by Tondu during her first week at theclub.Also,during thisweek these employees spentsubstantially more time in cleaning work than they had inthe past.Recalling that Tondu first reported to Silver Spring onMonday, July 2, and that Wilson was terminated on July 3,it is pointed out that the next day, July 4, was a holiday.The evidence reflects that on July 5 Respondent engagedin further conduct with respect to the employees' unionactivity.Thus, about 7 p.m. on that date Zurich came tothe club and called Katherine Jachowicz into one of thefront offices. Jachowicz related that the following thenensued:He mentioned they had tried to organize a union inChicago, and that they had fired all the girls and had9 1 do not deemitnecessary to detail the rather voluminous testimonyconcerning the matterof tattoos.Sufficeit to note that not only did Tonduat one point disavow this as a reasonforWilson's termination,but at thehearing Wilsonclearlydemonstratedthat a tattoo on her leg was not visiblewhile wearing hertypical workclothing.Wilson testified that Tondu mayhave observed the tattoo while presentduring ameeting atSouthgate whenshe did notwear her workclothing.In addition, Jachowicz testified that during the conversa-tionZurich stated that "he knew everything about theUnion and he knew that Nancy was at the bottom of it."Concerning this conversation, Zurich testified that hespoke to Jachowicz because he wanted to find out whathad happened the previous Friday when she visited theMayfair club.10 He said that upon his inquiry she repliedthat she had been to see a doctor that day because she hadpulled a muscle, but denied having been at the Mayfairclub. He testified that he then accused her of being a liarand that he told her "you were at the Mayfair club and itwas about this union thing." He said that he then asked her"what grievance do you have about the club and what doyou feel is wrong . . . what's this thing about the Union?"He testified that Jachowicz responded that she wouldrather not talk about it at which point he spoke to herabout some financial reports that were missing whenMeyer left. Denying that at this time he spoke to her about"the replacement of strikers in Chicago or Milwaukee,"Zurich testified "the only other time she could have heardanything like that, where I said people from Chicago orDetroit would replace the people in Milwaukee, if theywere on strike, was at the front desk when I made thatcomment in front of several people." From my observationof the witnesses, I am persuaded that Jachowicz was tellingthe truth. Bearing in mind the other inconsistencies andcontradictions as between Respondentwitnesses,and alsorecalling that Zurich held a conversation of similar contentwith employees Malinke and Klappa on July 2, I credit thetestimony of Jachowicz concerning the July 5 conversa-tion, particularly insofar asit relatesto the discussion ofthe Union.11Within the first day or two of her arrival at Silver Spring,Tondu calledinstructressVicki Lore into the office where,according to Lore, she began by stating that she was goingto be the new manager and there would be "a lot ofchanges." Tondu added, she said, that she knew the "realreason" why the managers had been switched, but did notelaborate further. She also told Lore that she could becomea manager if she wished and that there would be muchmore money involved. Lore testified that Tondu thento It will be recalled that Jachowicz visited the other clubs on that date tosolicit union cards.11Although I later herein find that Jachowicz was a supervisor withinthemeaning of the Act,her above credited testimony is relevant andadmissable with respect to the element of union animus.By the same token,however, I do not find Zurich's statements to Jachowicz to be violative ofSection 8(axl) of the Act. 194DECISIONSOF NATIONALLABORRELATIONS BOARDasked her "what all the Union business was about." Whenshe did not respond, Tondu asked if she had signed a card.Lore this time replied in the affirmative. Lore testified thatTondu thereupon told her "to stay away from Kim andKathy because they were instigators and they were going tobe fired." Although Tondu recalled having a conversationwith Lore wherein she told Lore that she could make moremoney, Tondu denied that the Union was brought upduring the discussion. Lore impressed me as an intelligentand honest witness. I credit her testimony concerning thisconversation. 122.The employees are discharged on July 9, 1973In early afternoon of Monday, July 9, Tondu summonedinstructressesMahnke, Lore, Deutsch, and Ceci McTeagueto the lobby area.13 Valerie Nigbor, who came from theSouthgate club about the same time as Tondu, was alsopresent. Tondu began by stating that she was manager ofthe club and that Nigbor would be her assistant. Mahnketestified that Tondu then stated that none of them were cutout to be instructresses and that they had a poor attitude.Mahnke said that she (Mahnke) thereupon stated that itwas not the job of instructresses to perform maids duties.She said that Tondu then "told me personally that I had avery poor attitude" and that "since I was such a goodfriend of Nancy's [Meyer] I might just as well walk rightout with her." Mahnke testifed that at this point she toldTondu that she considered herself fired, whereupon Tondunodded her head. She thereupon departed. Vicki Lore, whoin essencecorroborated Mahnke up to this point, testifiedthat Tondu next asked Dawn Deutsch what she wanted todo.Deutsch replied that "she would like to stay becauseshe needed the money." Lore testified that when Tonduasked her the same question, she [Lore] replied that shealso would like to stay with the club. Lore testified thatTondu thereupon stated, "Well, as far as I am concerned,you can both leave with Diane." Lore said she asked if thismeant they were fired and that Tondu stated "yes." Loretestifiedthatwhen she then asked for a reason, Tondureplied that "she didn't like our attitude and we hadn'tdone our fob." 14I am impelled to state that Tondu's testimony concerningthe discharge of the three girls on July 9 was just asconfused and inconsistent as was her testimony concerningthe discharge of Wilson. When first called as an adversewitnessby the General Counsel, Tondu testified that abouta day or two after reporting to the club as manager shespoke to all the instructresses about the necessity ofkeeping up their personal appearances as well as keepingup the club. In highly generalized testimony she °1so madecritical reference to the "type of attitude" displayed bythese employees.Although when later called as a witness by Respondent12The date of July 5 was mentioned by the General Counsel during aleading questionwhen he asked Lore about his conversation Since Wilsonwas dischargedon July 3, it is hardly likely that Tondu would tell Lore onJuly 5 that Wilson would be fired I therefore think it likely that thisconversationoccurred on either July 2 or earlier on July 3 (Lore workedfrom 10 a.m to 6 p in on July 3 ) In any event, and whatever the mistake asto this aspectof the testimmy, it was my impression that Lore testifiedtruthfullyconcerning the substanceof this conversation11Mahnke washired on February 21, 1972, Lore on May 24, 1973, andshe testified that she also spoke to the girls about thesematters individually, and that she tried to get them"motivated," she was unable to relate the specifics of anysuch conversations. In any event, Tondu testified that onJuly 9 she called the four girls to the lobby to speak tothem because earlier that day she had received a call fromEllen Harder at the Southgate club (who had returned toSouthgate at this time) advising her "how the girls werecalling there and complaining." 15 She began, she said, bytelling them "that there was going to be some changesmade, and either they could go with me or they could gowith Nancy Meyer." She said she then spoke to them aboutthe likelihood of their making more money if they wouldput forth greater effort in "getting the club going." Shetestified that thereupon "I think all three of them told methat they didn't care because as far as making more money,that they were all going back to school." She responded,she said, by saying she would not have hired them if shehad known they were all going back to school in a coupleof months. Testifying that at this point the girls "gave methe same kind of attitude," she said she thereupon toldthem, "Well, you can all go home then." Tondu acknowl-edged that by this it was understood that they were therebybeing discharged.Tondu asserted that she had not planned the dischargesof the three girls in advance, but that her action occurredspontaneously. Thus, when asked if she had decided todischarge them before she called them together in thelobby, Tondu answered, "No, because Dick told me not tofire them, that I should work with them." Elsewhere in hertestimony, however, Tondu related still other reasons forthe terminations, these allegedly having occurred or havingexisted prior to February 9. For example, at one point shegave as a reason "the girls didn't do their work. EverytimeIwalked into the club, they were standing around the backdesk in the exercise room talking." At another point shetestified that one of the reasons for discharging Mahnkewas that Mahnke did not answer the telephone properly.Iam persuaded that none of the foregoing varied andinconsistent reasons given by Tondu was the real basis forRespondent's discharge of Mahnke, Lore, and Deutsch.The fact is that until the advent of the union activity thereisno evidence whatsoever to indicate that Respondentregarded these employees as anything but satisfactory.Even Tondu, notwithstanding her generalized testimonyconcerning the alleged deficiencies and poor attitude ofthese employees, was entirely vague in attempting to recallany specific instances where she talked to these employeesabout any such alleged deficiencies prior to their beingdischarged. On the contrary, just a few days before Tonducame to the Silver Spring club, Zurich called DianeDeutsch on May 31, 1973.14At one point during the conversation, but prior to the discharges, CeciMcTeague, in accordance with Tondu's instructions, went back to take careof some customers She was not terminated15When subsequently called, however, Tondu said she called the girlstogether at this time because she received a call from Mary Rose Kraft atSouthgate who told her that Vicki had called and complained about thecleaning work. FAIRLADY,INC.195Mahnke to compliment her on her good work performanceand asked her to keep it up; 16 and as to Lore, Tonduconceded that this employee "had the ability."Upon the entire record in the case, including Respon-dent's demonstrated union animus,as well as the failure ofitsdefensesto stand up under scrutiny, I am convincedand find that Respondent terminated Mahnke, Lore, andDeutsch because of their known or suspected unionactivity 17 and also to discourage union activity among theremainingemployees at the Silver Spring and otherMilwaukee clubs. I find that by such conduct Respondentviolated Section 8(a)(1) and (3) of the Act.F.The Supervisory Status ofKatherineJachowiczand her TerminationJachowicz worked as an instructress and/or assistantmanager forthe Respondent on three different occasions.The first such occasion was during the first 6 months of1970 and the second was from February to August 1972.Her third and latest employment began in latter March1973, at which time she was hired as an. instructress. Shewas promoted to the position of assistant manager of theSilverSpringclub approximately 2 months later andremainedin this position until the termination of heremployment on or about July 10, 1973. I find merit toRespondent's position that as assistant manager Jachowiczwas a supervisor within the meaning of the Act.Jachowicz testified that in about May 1973, NancyMeyer, then the manager, asked her several times if shewould like the job of assistant manager.18 Jachowicz saidthat she finally told Meyer that she would accept the offerbecause she"could use the money." Meyer thereuponbroached Zurich, whereupon Zurich gave his approval andnotified Jachowicz of her promotion. At this time herwages wereraised from $2 per hour to a flat salary of $92per week. Jachowicz testified that whereas she had chosennot to engage in sales ofclubmemberships as aninstructress, this became one of her regular duties when shewas made assistant manager.She testified also that uponbecomingmanager shegave fewer classes and spent moretime at the front desk.Although it does not appear that Jachowicz was giventhe expressauthority to hire or fire,19 it is undisputed thatthemanager was not present on 2 days of each week,usually Fridays and Saturdays, and that on these daysJachowicz was "in charge" of the club and of the four orfive otherinstructresseswho would be present at work. It is16The credited testimony of Mahnke and also the testimony of Zurich,who conceded having told Mahnke that she was a good instructress and thatshewas good at handling people. Moreover,Tondu admittedtellingMahnke that she had the "potential for management material."In addition,I should note that the credible evidence reflects that Mahnkeand Lore in fact did not tell Tondu thattheyplanned toreturn to school.17Thus,these employeesparticipatedin the unionactivity on June 28and signed unioncards onJune 29. It will be recalledthat Zurichconcededhaving received a call from Ester Degnaron June 29telling him of theunion activity.Tondu also was told of the unionactivity byMeyer.Furthermore,when questionedby Tondu on July 2 or 3, Lore admitted toTonduthat she had signed a unioncard. Similarly, onJuly 2,Mahnke toldZurich that"a bunch of us girls got together and we signed union cards." Inaddition,Zurich told Jachowiczon July 5that he"knew everything abouttheUnion."In view of all the foregoing,and althoughDeutsch did nottestify, I am persuaded that the recordamply supportsthe inference thatundisputed, as Jachowicz conceded, that she held andexercised the authority to grant time off to the otheremployees on these occasions.Upon the foregoing, and particularly in view of Jachow-icz being the sole person in charge of the club for 2 dayseach week, in recognition of which she was given a highersalary and held the title ofassistant manager, I concludeand find that at the times material hereto Jachowicz was asupervisor within the meaning of the Act.20 Accordingly, itis recommended that the allegation in the complaint thatRespondent discharged her in violation of Section 8(a)(3)of the Act be dismissed.Furthermore,assumingarguendothat Jachowicz was nota supervisor within themeaning ofthe Act, I still wouldfind the preponderance of the evidence insufficient toestablish that she was unlawfully discharged by theRespondent. Without detailing all of this evidence, sufficeitto note that Jachowicz did not report to work onMonday, July 9, because ofhearsayfrom otheremployeesover the week that she was being replaced. I would findthat Jachowicz did not have the right to rely on thishearsay as a basis for not reporting to work. Furthermore, Iwould find that in any event she did not take proper steps,insofar asRespondent was concerned, to ascertain thetruth of the reports she received which she received fromthese other employees over the weekend. There is nothingin the record to establish that Respondent, by any manageror supervisor, took any overt step to terminate thisemployee?' Accordingly, t would find these as additionalreasons fordismissingthe complaint as to Jachowicz.G. Interference,Restraint,and CoercionThe complaint alleges that on and after July 2, 1973,Respondent violated Section 8(a)(1) an the Act byassigningits employees more arduous work tasks becauseof their union activities. The General Counsel has made itclear that by this he refers to the heretofore discussedheavy type cleaning work which Tondu assigned to theinstructresses upon reporting to Silver Spring as manager. Ifind the evidence insufficient to support this allegation.The fact is, as the employees who testified conceded, thatthe physical condition of the Silver Spring facility haddeteriorated and was badly in need of cleaning. It appearsthat this was largely due to theresignationof a maid, anevent which occurred prior to any union activity. Whateverthe side effects, and notwithstanding the participation ofTondu in various of the unfair labor practices foundRespondent also was aware that Deutsch was amongtheprounionadherents.18While thetestimonyis somewhat vague, it appears thata previousassistant manager had left and this position was open at the time.19However,the recordreflects that the assistant manager ofanother ofRespondent's clubs held and exercisedthe authorityto discharge.20 It is well settledthatan employee need not be invested with each ofthe supervisoryindicia setforthin Section2(l 1) of the Act. Thepossessionof any oneof the authorities specified therein is sufficientto place anemployerin the supervisor class.OhioPower Co. v. N.L.R.B.,176 F.2d 385,387 (C.A.6), cert.denied 338 U.S. 899.John H. Scheidel, Inc.,193 NLRB489.21 Jachowiczdid notreturn to theSilver Spring club until July 16, atwhichtime shepicked up her paycheckand had an ambiguous conversationwith Tondu. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, I am persuaded that Tondu was seriously con-cerned about taking appropriate steps to restore the club toacceptable physical standards. Indeed, the record reflectsthat during the period when the other employees wereassigned to cleaningwork,Tondu herself physicallyparticipatedin theseactivities.Under the circumstancesthatexisted,I believe she would have followed the sameprocedure absent any union activity. Accordingly, it isrecommended that thisallegationbe dismissed.On the basis of findings heretofore made concerningvariousdiscussionsbetween employees and representativesof management,I find that Respondent violated Section8(a)(1) of the Act by the following acts and conduct: (1)Tondu's interrogation of Vicki Lore on July 2 or 3 as towhether she signed a card and her statement to Lore at thattimethat she should notassociatewith Kim and Kathy(Wilson and Jachowicz) because they were the instigators;(2) Zurich's interrogation of Malinke and Klappa on July 2concerningunion activity; (3) Zurich's statement toMalinke and Klappa on the same date that employees inthe Chicago clubs had been fired and replaced by Detroitemployees because they tried to start a union. Clearly, theinferencehere was that the same action would be takenagainst theseemployees if they engaged in the same type ofactivity; and (4) Tondu's interrogation of Wilson concern-ing herunionactivity and the union activity of otheremployees at thetimeof her (Wilson's) discharge on July 2.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt havingbeenfound that Respondent has engaged incertain unfair labor practices, it is recommended that itcease anddesist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischarged employees Karen Wilson, Dawn Deutsch, VickiLore, and Diane Malinke in violation of Section8(a)(1)and (3) of the Act, it is recommended that Respondentmakethem whole for any loss of earnings they may havesufferedas a resultof the discrimination against them bypayment to them of a sum of money equal to the amountthey normally would have earned from the date of theirdiscriminatory discharges until the date of the offer ofreinstatement 22 less net earningsduring such period, to becomputed on a quarterly basis in the manner establishedby the Board inF.W.Woolworth Co.,90 NLRB 289,22The record reflects that Respondent has offered full reinstatement toeach of the above-named employees without prejudice to theirseniority orother rights and privileges.The exact date or dates of these offers are to bedetermined at the compliance stage of this proceeding.23 In the event no exceptions are filed asprovided by Sec 102.46 of theincluding interest at the rate of 6 percent per annum in themanner set forth inIsisPlumbing&Heating Co.,138NLRB 716.In view of the serious nature of the unfair labor practicesherein found,I shall also recommend that Respondent beordered to cease and desist from infringing in any mannerupon the rights guaranteedemployees bySection 7 of theAct.CONCLUSIONS OF LAW1.The Respondentis engaged in commercewithin themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By unlawfully discharging Karen Wilson on July 3,1973, and by unlawfully discharging Vicki Lore, DianeMalinke, and Dawn Deutsch on July 9, 1973, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.TheRespondent did not unlawfully terminateKatherine Jachowicz on July 14, 1973, as alleged in thecomplaint.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this caseand pursuant to Section 10(c) of the Act, I hereby make thefollowing:ORDER 23Respondent Fair Lady, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Service & HospitalEmployees, International Union Local 150, AFL-CIO, orin any other labor organization, by unlawfully dischargingany of its employees or discriminating in any other mannerwith respect to their hire or tenure of employment or anyterm or condition of employment in violation of Section8(a)(3) of the Act.(b)Unlawfully threatening employees with dischargebecause of their union activities.(c)Coercively interrogating employees concerning theirunion activities, sympathies, or membership.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:Rules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommended Orderherein shall,as provided in Sec.102 48 of theRules and Regulations, be adopted by the Boardand becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes. FAIR LADY, INC.(a)Make whole Karen Wilson, Vicki Lore, DianeMalinke, and Dawn Deutsch for any loss of pay they mayhave suffered by reason of the discrimination against them,in accordance with the recommendations set forth in thesection of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examinationand copying, allpayroll records, social security payment records, timecards,personal records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c)Post at its Silver Spring Club inMilwaukee,Wisconsin, copies of the attached notice marked "Appen-dix."24 Copies of said notice, on forms provided by the24 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuant197Regional Director for Region 30, after being duly signedby Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify theRegionalDirector for Region 30, inwriting,within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.It is further recommended that the complaint bedismissed insofar as it alleges violationsof the Act notfound herein.to a Judgement of the United States Court of Appeals Enforcing an Orderof the NationalLaborRelations Board."